Citation Nr: 0103064	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for status post right knee injury, with residuals.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1973 
to May 1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
September 1999, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Winston-Salem, North 
Carolina (hereinafter RO).

On appeal the veteran appears to raise the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


REMAND

In his substantive appeal received in July 2000, the veteran 
requested a video hearing before the Board at the RO.  Such a 
hearing not been scheduled, and there is no indication that 
the hearing request was withdrawn.  Accordingly, the veteran 
was not provided an opportunity to present testimony at a 
hearing before the Board, as he had requested.  Therefore, 
this case is remanded to the RO for the following action:

The RO should place the veteran's name 
on the docket for a video hearing before 
the Board at the RO, according to the 
date of his July 2000 request for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


